UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JEFFREY FRIES, Individually and On Behalf of
All Others Similarly Situated,

                               Plaintiff,
                                                                  OPINION AND ORDER
       - against -
                                                                       16 Civ. 6543 (ER)
NORTHERN OIL AND GAS, INC., MICHAEL L.
REGER, and THOMAS W. STOELK,

                               Defendants.


Ramos, D.J.:

       This case is a putative class action on behalf of everyone who purchased or acquired

securities in Northern Oil and Gas, Inc. between March 1, 2013 and August 15, 2016, claiming

that defendants Northern Oil, Michael L. Reger, and Thomas Stoelk (collectively, “Defendants”)

violated Sections 10(b) and 20(a) of the Securities Exchange Act of 1934, and Rule 10b-5

promulgated thereunder, by making false and misleading statements in their public filings and

disclosures. The lead plaintiff in this case is Matthew Atkinson, an individual who bought shares

in Northern Oil during the class period. Doc. 20 at 7. Before the Court are Defendants’ motions

to dismiss Atkinson’s Second Amended Complaint (“SAC”) for failure to state a claim. For the

reasons that follow, the motions are GRANTED.

I.     BACKGROUND

       The Court assumes the reader’s familiarity with the key factual allegations supporting

Plaintiff’s claims; these allegations are set out in detail in Fries v. N. Oil & Gas, Inc., 285 F.

Supp. 3d 706 (S.D.N.Y. 2018). In that opinion, the Court dismissed Plaintiff’s case in its

entirety for failure to state a claim with leave to amend. Id. at 723. The Court found that
Plaintiff failed to adequately allege that Defendants made a misleading statement or omission, or

that they did so with scienter. See id. at 719–20, 721–22.

       Plaintiff filed the SAC on January 26, 2018. Doc. 51. The SAC contains some new

facts. First, in its first and second quarterly reports of 2016, Northern Oil disclosed that it had

spent half a million dollars on legal costs related to the SEC’s investigation of Dakota Plains, but

stated that it was not an SEC target itself. SAC ¶¶ 134–39. Second, Defendants knowingly used

Northern’s staff, space, and resources to help Reger and Dakota Plains, including by facilitating

some of Reger and Dakota Plains’s misconduct. SAC ¶¶ 65–84.

       On March 23, 2018, Defendants moved to dismiss the SAC. Docs. 54, 56. Reger moved

separately from Northern Oil and Thomas Stoelk.

II.    LEGAL STANDARD

       A.      Motion to Dismiss

       Under Rule 12(b)(6), a complaint may be dismissed for “failure to state a claim upon

which relief can be granted.” Fed. R. Civ. P. 12(b)(6). When ruling on a motion to dismiss

pursuant to Rule 12(b)(6), the Court must accept all factual allegations in the complaint as true

and draw all reasonable inferences in the plaintiff’s favor. Koch v. Christie’s Int’l PLC, 699 F.3d

141, 145 (2d Cir. 2012). However, the Court is not required to credit “mere conclusory

statements” or “[t]hreadbare recitals of the elements of a cause of action.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “To survive

a motion to dismiss, a complaint must contain sufficient factual matter . . . to ‘state a claim to

relief that is plausible on its face.’” Id. at 678 (quoting Twombly, 550 U.S. at 570). A claim is

facially plausible “when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citing



                                                  2
Twombly, 550 U.S. at 556). If the plaintiff has not “nudged [his] claims across the line from

conceivable to plausible, [the] complaint must be dismissed.” Twombly, 550 U.S. at 570.

       In determining the motion to dismiss, the Court may “consider documents that are

referenced in the complaint, documents that the plaintiffs relied on in bringing suit and that are

either in the plaintiffs’ possession or that the plaintiffs knew of when bringing suit, or matters of

which judicial notice may be taken.” Silsby v. Icahn, 17 F. Supp. 3d 348, 354 (S.D.N.Y. 2014),

aff’d sub nom. Lucas v. Icahn, 616 F. App’x. 448 (2d Cir. 2015) (summary order) (citing

Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002)); see also DiFolco v. MSNBC

Cable L.L.C., 622 F.3d 104, 111 (2d Cir. 2010). The Court may “take judicial notice of public

disclosure documents that must be filed with the [SEC] and documents that both ‘bear on the

adequacy’ of SEC disclosures and are ‘public disclosure documents required by law.’” Silsby,

17 F. Supp. 3d at 354 (citing Kramer v. Time Warner, Inc., 937 F.2d 767, 773–74 (2d Cir.

1991)); see also In re Bank of Am. AIG Disclosure Sec. Litig., 980 F. Supp. 2d 564, 570

(S.D.N.Y. 2013), aff’d, 566 Fed. Appx. 93 (2d Cir. 2014) (summary order).

       B.      Heightened Pleading Standard Under Rule 9(b)

       A complaint alleging securities fraud must satisfy the heightened pleading requirements

of Federal Rule of Civil Procedure 9(b) and the Private Securities Litigation Reform Act

(“PSLRA”) by stating the circumstances constituting fraud with particularity. See, e.g., ECA &

Local 134 IBEW Joint Pension Trust of Chicago v. JP Morgan Chase Co., 553 F.3d 187, 196 (2d

Cir. 2009) (citing Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 320–21 (2007)).

These requirements apply whenever a plaintiff alleges fraudulent conduct, regardless of whether

fraudulent intent is an element of a claim. Rombach v. Chang, 355 F.3d 164, 170–71 (2d Cir.




                                                  3
2004) (quoting Fed. R. Civ. P. 9(b)) (“By its terms, Rule 9(b) applies to ‘all averments of

fraud.’”)

        Specifically, Rule 9(b) requires that a securities fraud claim based on misstatements must

identify: (1) the allegedly fraudulent statements, (2) the speaker, (3) where and when the

statements were made, and (4) why the statements were fraudulent. See, e.g., Anschutz Corp. v.

Merrill Lynch & Co., Inc., 690 F.3d 98, 108 (2d Cir. 2012) (citing Rombach, 355 F.3d at 170).

Conditions of a person’s mind—such as malice, intent or knowledge—may be alleged generally,

however. Kalnit v. Eichler, 264 F.3d 131, 138 (2d Cir. 2001) (citing Fed. R. Civ. P. 9(b)). Like

Rule 9(b), the PSLRA requires that securities fraud complaints “‘specify’ each misleading

statement,” set forth the reasons or factual basis for the plaintiff’s belief that the statement is

misleading, and “state with particularity facts giving rise to a strong inference that the defendant

acted with the required state of mind.” Dura Pharms., Inc. v. Broudo, 544 U.S. 336, 345 (2005)

(quoting 15 U.S.C. §§ 78u–4(b)(1), (2)); see also, e.g., Slayton v. Am. Express, Co., 604 F.3d

758, 766 (2d Cir. 2010).

        These heightened pleading standards, when viewed together with the more general

standards applicable to Rule 12(b)(6) motions to dismiss under Twombly and Iqbal, make clear

that “plaintiffs must provide sufficient particularity in their allegations to support a plausible

inference that it is more likely than not that a securities law violation has been committed.” In re

Lululemon Sec. Litig., 14 F. Supp. 3d 553, 570 (S.D.N.Y. 2014), aff’d, 604 F. App’x 62 (2d Cir.

2015) (citing ECA & Local 134 IBEW, 553 F.3d at 196).

III.    ARGUMENT

        A.      Section 10(b) and Rule 10b-5




                                                   4
         Section 10(b) of the Securities Exchange Act of 1934 prohibits using or employing, “in

connection with the purchase or sale of any security . . . any manipulative or deceptive device or

contrivance,” 15 U.S.C. § 78j(b) (1934), while SEC Rule 10b-5, promulgated thereunder, creates

liability for a person who makes “any untrue statement of a material fact or . . . omit[s] to state a

material fact . . . in connection with the purchase or sale of any security.” In re OSG Sec. Litig.,

971 F. Supp. 2d 387, 397 (S.D.N.Y. 2013) (quoting 17 C.F.R. § 240.10b-5 (1951)). Rule 10b-5,

promulgated by the SEC to implement Section 10(b), “more specifically delineates what

constitutes a manipulative or deceptive device or contrivance.” Press v. Chemical Inv. Servs.

Corp., 166 F.3d 529, 534 (2d Cir. 1999). Under Rule 10b-5, it is unlawful for any person,

directly or indirectly, by the use of any means specified in Section 10(b):

         (a) To employ any device, scheme, or artifice to defraud, (b) To make any untrue
         statement of a material fact or to omit to state a material fact necessary in order to
         make the statements made, in the light of the circumstances under which they were
         made, not misleading, or (c) To engage in any act, practice, or course of business
         which operates or would operate as a fraud or deceit upon any person, in connection
         with the purchase or sale of any security.

17 C.F.R. § 240.10b-5.

         To state a private civil claim under Section 10(b) and Rule 10b-5, a plaintiff must plead

that: (1) the defendant made a material misrepresentation or omission, (2) with scienter, i.e., a

wrongful state of mind, (3) in connection with the purchase or sale of a security, and (4) that the

plaintiff relied on the misrepresentation or omission, thereby (5) causing economic loss. Dura,

544 U.S. at 341–42; see also Lattanzio v. Deloitte & Touche LLP, 476 F.3d 147, 153 (2d Cir.

2007).

         As in their prior motion to dismiss, Defendants argue that Plaintiff has failed to

adequately allege in the SAC that Defendants made actionable misrepresentations or omissions,

or acted with scienter. Plaintiff argues that the SAC makes new factual allegations that state a


                                                   5
plausible claim. The Court addresses in turn the new allegations’ effect on the plausibility of

Plaintiff’s claim.

        1.      Misrepresentations or omissions

        Defendants argue that Plaintiff still fails in the SAC to allege that they made a material

misrepresentation or omission. The Court agrees.

        Plaintiff argues that Northern Oil’s Code of Business Conduct and Ethics (the “Code”)

was misrepresentative because it failed to detect or prevent Reger’s misconduct. SAC ¶ 133.

Breaches of a corporate code of ethics do not render that code misleading unless the company

assures investors that individuals do in fact comply with the code. See Villella v. Chem. &

Mining Co. of Chile Inc., 2017 WL 1169629, at *11 (S.D.N.Y. Mar. 28, 2017). In its prior

opinion, the Court rejected Plaintiff’s argument on the ground that the Code was clearly

aspirational. See Fries, 285 F. Supp. 3d at 717–18. Plaintiff adds no additional allegations in the

SAC relating to the Code. Accordingly, Plaintiff continues to fail to plead an actionable

misstatement or omission with respect to the Code of Business Conduct and Ethics.

        Plaintiff also argues that Defendants misled investors by omitting to disclose certain

facts, thus rendering other public statements misleading. First, Plaintiff argues that Defendants

had to disclose Reger’s misconduct because they emphasized his positive qualities and value to

Northern Oil. Second, Plaintiff argues that Defendants had to disclose that Northern Oil had,

among other things, improperly comingled its resources with Dakota Plains because they

publicly stated that Northern Oil was not an SEC subject. Defendants argue that they were under

no such legal obligations.

        The failure to disclose material information does not amount to an actionable

misrepresentation, absent a duty to disclose. In re Marsh & Mclennan Companies, Inc. Sec.



                                                  6
Litig., 501 F. Supp. 2d 452, 469 (S.D.N.Y. 2006); see also Chiarella v. United States, 445 U.S.

222, 235 (1980) (“When an allegation of fraud is based upon nondisclosure, there can be no

fraud absent a duty to speak.”). One duty to disclose arises when a corporation makes a

disclosure, whether voluntary or required, and additional information is necessary to make the

disclosure complete and accurate. Glazer v. Formica Corp., 964 F.2d 149, 157 (2d Cir. 1992).

“Thus, with respect to allegations of corporate mismanagement, disclosure is required where ‘a

failure to disclose facts that amount to mismanagement may render other statements

misleading.’” In re Marsh & Mclennan, 501 F. Supp. 2d at 469. Courts have found disclosure

to be required under this principle in three circumstances:

        (1) “when a corporation puts the reasons for its success at issue, but fails to disclose that a
        material source of its success is the use of improper or illegal business practices;” (2)
        “when a defendant makes a statement that can be understood, by a reasonable investor, to
        deny that the illegal conduct is occurring;” and (3) “when a defendant states an opinion
        that, absent disclosure, misleads investors about material facts underlying that belief.”
Menaldi v. Och-Ziff Capital Mgmt. Grp. LLC, 164 F. Supp. 3d 568, 581 (S.D.N.Y. 2016),

reconsideration denied, 2016 WL 2642223 (S.D.N.Y. May 6, 2016) (internal quotations marks

omitted).

        Defendants were under no obligation to disclose Reger’s misconduct at Dakota Plains.

Plaintiff made the same argument in his First Amended Complaint (“FAC”). 1 He argued that

Defendants’ representations that Reger had a wealth of knowledge and expertise in Northern

Oil’s industry and that Reger was instrumental to Northern Oil’s success created a misleading

impression of Reger that Defendants had to correct by disclosing “facts which made Reger an

unfit CEO.” See Fries, 285 F. Supp. 3d at 718. The Court disagreed, as the omitted fact of



1
  On May 8, 2017, the Court appointed Matthew Atkinson as lead plaintiff. Doc. 20. Consequently, the Court
ordered Atkinson to file an amended complaint. Doc. 24. Atkinson did so on July 6, 2017. Doc. 25. To distinguish
the July 6, 2017 complaint from the SAC, the Court refers to the former as the “First Amended Complaint.” The
parties, on the other hand, refer to the FAC as the “Consolidated Amended Complaint.” See, e.g., Docs. 36, 38.

                                                       7
Reger’s alleged misconduct did not render Defendants’ representations as to his role in Northern

Oil untrue. See id. at 718–19. The Court continues to reject Plaintiff’s argument for the same

reason.

          The SAC, however, contains new allegations in support of Plaintiff’s theory that

Defendants misled by omission. Plaintiff argues that in its 2016 Q1 and Q2 quarterly reports to

the SEC, Northern Oil misled investors by minimizing its and Reger’s role in Dakota Plains.

SAC ¶¶ 134, 137. Specifically, Northern Oil made the following disclosure in its 2016 Q1 Form

10-Q:

          General and administrative expense was $4.3 million in the first quarter of 2016
          compared to $4.4 million in the first quarter of 2015. Lower compensation expense in
          2016 ($0.4 million) was offset by higher legal and professional expense ($0.5 million).
          The reduction in compensation expense resulted from 2015 third quarter staff reductions
          and lower incentive plan amounts. The increase in legal and professional expense was
          primarily due to the Company engaging outside legal counsel to assist it in complying
          with requests from the SEC relating to an ongoing investigation of 2012 trading patterns
          in the securities of Dakota Plains Holdings, Inc. (“Dakota Plains”). Michael Reger, our
          chief executive officer, was an initial investor in Dakota Plains in 2008. The
          Company has never owned any interest in Dakota Plains. Based on the information
          available to it, the Company does not believe that it, or any conduct by the
          Company, is the focus of any investigation by a governmental agency regarding this
          matter.

SAC ¶ 134 (emphasis in original). Northern Oil made the same disclosure in substance in its Q2

Form 10-Q. SAC ¶ 137. Plaintiff contends that, having “broached the subject of the SEC’s

investigation into Reger’s activities at Dakota Plains,” Northern Oil had a duty to disclose that

(1) Northern Oil’s operations, personnel, and resources were heavily comingled with Dakota

Plains; (2) Reger was not just an investor but a control person at Dakota Plains; (3) the

government was investigating Reger’s illegal conduct, partly facilitated by Northern Oil

resources, at Dakota Plains; and (4) as a result, many of Northern Oil’s public statements were

false or misleading. SAC ¶¶ 136, 139. Because it failed to do so, Plaintiff argues, Defendants’



                                                  8
statements (1) amounted to a false denial that Reger had participated in illegal conduct and (2)

misled investors about the SEC investigation into Dakota Plains, results which are actionable

under § 10(b) and Rule 10b-5. The Court addresses both these theories in turn.

       First, Defendants’ statements did not amount to a denial of illegal conduct. A reasonable

investor would not interpret Northern Oil’s description of Reger as an “initial investor” of

Dakota Plains—an accurate description—to preclude Reger from having done criminal acts.

Describing someone as an initial investor of a company does not suggest that that is the

beginning and end of his or her relationship with that company.

       Defendants’ statements are distinct from those in prior cases in this district that were

found to function as denials of illegal conduct. In In re Sotheby’s Holdings, Inc. Sec. Litig., 2000

U.S. Dist. LEXIS 12504 (S.D.N.Y. Aug. 30, 2000), for instance, the court held that the

defendant’s statement that it faced competition from its competitor misled investors given that

the defendant in fact had an illegal price-fixing agreement with the competitor, id. at *11–12. A

reasonable investor would interpret a company’s statement that another company is a

competitive threat to preclude a price-fixing agreement; after all, competitors enter into price-

fixing agreements specifically to avoid competition. In re Banco Bradesco S.A. Sec. Litig., 277

F. Supp. 3d 600 (S.D.N.Y. 2017) is another distinct case. There, the court held that the company

had misled investors by representing that it had adopted an “effective” anti-bribery policy when

in fact high-level officers were participating in many illegal bribery schemes. See id. at 659–60.

Thus, in both In re Sotheby’s and In re Banco Bradesco, the companies did not just fail to fully

disclose the underlying illegal behavior, but made statements that strongly implied there was no

illegal conduct. Defendants’ statements, unlike those made in In re Sotheby’s and In re




                                                 9
Bradesco, did no such thing. Defendants’ statements did not amount to a denial of illegal

conduct.

         Second, Defendants made no statements in Northern Oil’s Form 10-Q that amounted to

an “opinion that, absent disclosure, misleads investors about material facts underlying that

belief,” Menaldi, 164 F. Supp. 3d at 581. Plaintiff attempts to characterize Northern Oil’s

statement that it was not “the focus of any investigation by a governmental agency regarding”

Dakota Plains as such, but fails. Most obviously, Defendants’ statement is not an opinion, but a

fact. The SEC indeed was not investigating Northern Oil. Plaintiff’s statement is thus unlike

that in DoubleLine Capital LP v. Odebrecht Fin., Ltd., 323 F. Supp. 3d 393 (S.D.N.Y. 2018),

where the Court found the company’s statement that it “believe[s]” it was successful for certain

reasons to be an opinion, id. at 443. But more pointedly, Defendants’ statement did not mislead

investors about any underlying material facts. A reasonable investor would not understand the

fact the SEC is not investigating Northern Oil to mean that Northern Oil did not do anything

wrong. Plaintiff’s argument that the moment Defendants acknowledged the SEC investigation

into Reger and Dakota Plains, they became obliged to disclose all of Northern Oil’s uncharged,

related wrongdoing, runs in the face of the general rule in this district that “[c]orporations do

not . . . have a duty ‘to disclose uncharged, unadjudicated wrongdoing.’” Menaldi, 164 F. Supp.

3d at 580 (citing City of Pontiac Policemen’s & Firemen’s Ret. Sys. v. UBS AG, 752 F.3d 173,

184 (2d Cir. 2014)). Following the Second Circuit in City of Pontiac, 2 the Court in Menaldi

explicitly rejected the contention that, to avoid liability under § 10(b), “in addition to disclosing


2
  City of Pontiac concerned allegedly misleading failures to disclose corporate wrongdoing under § 11 of the
Securities Act of 1933. See City of Pontiac Policemen’s & Firemen’s Ret. Sys. v. UBS AG, 752 F.3d 173, 184 (2d
Cir. 2014). Section 11 imposes civil liability on issuers and signatories “of a registration statement that ‘contained
an untrue statement of a material fact or omitted to state a material fact . . . necessary to make the statements therein
not misleading.’” 15 U.S.C. § 77k. Though § 11 applies to a narrower set of circumstances than § 10-b, it “give[s]
rise to liability more readily” because plaintiffs alleging a § 11 violation need not show scienter, reliance, or loss
causation. In re Morgan Stanley Info. Fund Sec. Litig., 592 F.3d 347, 360 (2d Cir. 2010).

                                                           10
the existence of an investigation, defendants were required to disclose that [they were], in fact,

engaged” in a criminal scheme, 164 F. Supp. 3d at 581. Defendants thus did not actionably

mislead investors by acknowledging the SEC investigation into Reger and Dakota Plains while

failing to disclose its own alleged involvement.

       Nothing in the portion of the Form 10-Q’s that Plaintiff finds so incriminating could be

read by a reasonable investor to deny any illegal conduct. Northern’s disclosures were entirely

true. Plaintiff has failed to show that the Form 10-Q’s were misleading. The Form 10-Q’s

constitute the sole new facts Plaintiff added in his SAC to show that Defendants made a material

misstatement in violation of § 10(b) and Rule 10b-5. Consequently, as it did for the FAC, the

Court finds that Plaintiff fails to allege an actionable misstatement or omission by Defendants.

       2.      Scienter

       Even if Plaintiff had sufficiently alleged a misstatement or omission in the SAC, his

claims would nonetheless fail because he has not sufficiently alleged scienter.

       Section 10(b) and Rule 10b-5 require plaintiffs to allege a state of mind demonstrating

“an intent to deceive, manipulate or defraud,” also known as scienter. Ganino v. Citizens Utils.

Co., 228 F.3d 154, 168 (2d Cir. 2000) (citing Ernst & Ernst v. Hochfelder, 425 U.S. 185, 193

(1976)); see also, e.g., In re Philip Servs. Corp. Sec. Litig., 383 F. Supp. 2d 463, 469 (S.D.N.Y.

2004). To satisfy the PSLRA’s pleading requirements for scienter, a plaintiff must allege facts

with particularity that would give rise “to a strong inference that the defendant acted with the

required state of mind.” ECA & Local 134 IBEW, 553 F.3d at 198 (alteration and internal

quotation marks omitted). A “strong inference” that a defendant acted with a certain intent is

one that is “more than merely plausible or reasonable—it must be cogent and at least as

compelling as any opposing inference of nonfraudulent intent.” Tellabs, 551 U.S. at 314



                                                   11
(emphasis added). This inquiry goes beyond the ordinary Rule 9(b) framework and requires

courts to consider “not only inferences urged by the plaintiff . . . but also competing inferences

rationally drawn from the facts alleged.” Id. “The relevant inquiry for the Court ‘is whether all

of the facts alleged, taken collectively, give rise to a strong inference of scienter, not whether any

individual allegation, scrutinized in isolation, meets that standard.’” In re Magnum Hunter Res.

Corp. Sec. Litig., 2014 WL 2840152, at *17 (S.D.N.Y. June 23, 2014) (emphasis in original)

(citing Tellabs, 551 U.S. at 322–23).

       “When the defendant is a corporate entity . . . the pleaded facts must create a strong

inference that someone whose intent could be imputed to the corporation acted with the requisite

scienter.” Teamsters Local 445 Freight Div. Pension Fund v. Dynex Capital Inc., 531 F.3d 190,

195 (2d Cir. 2008). The “most straightforward way to raise such an inference for a corporate

defendant” in most cases is “to plead it for an individual defendant,” however, there may be

some instances where a plaintiff may allege scienter as to a corporate defendant without also

alleging scienter as to an individual defendant. Id.; Vining v. Oppenheimer Holdings Inc., 2010

WL 3825722, at *12 (S.D.N.Y. Sept. 29, 2010) (“[A] plaintiff can raise an inference of corporate

scienter by establishing scienter on behalf of an employee who acted within the scope of his

employment.”). “A strong inference of corporate scienter may also be appropriate ‘where a

corporate statement is so important and dramatic that it would have been approved by corporate

officials sufficiently knowledgeable about the company to know that the announcement was

false.’” In re Gentiva Secs. Litig., 932 F. Supp. 2d 352, 384 (S.D.N.Y. 2013) (citing Vining,

2010 WL 3825722, at *13).

       A plaintiff may establish scienter by alleging facts that show either (1) that the defendant

had the “motive and opportunity” to commit the alleged fraud, or (2) “strong circumstantial



                                                 12
evidence of conscious misbehavior or recklessness.” ECA & Local 134 IBEW, 553 F.3d at 198;

see also, e.g., Ho v. Duoyuan Global Water, Inc., 887 F. Supp. 2d 547, 574 (S.D.N.Y. 2012).

When a plaintiff fails to allege a motive to commit fraud, the plaintiff’s allegations that indicate a

defendant’s conscious misbehavior or recklessness “must be correspondingly greater.” Kalnit,

264 F.3d at 142 (internal citations omitted).

       The Court found that Plaintiff failed to plead scienter sufficiently in the FAC. See Fries,

285 F. Supp. 3d at 722. In the SAC, Plaintiff adds new allegations purporting to show scienter.

Plaintiff purports to proceed under both theories of scienter, alleging both that Defendants “were

personally motivated to make false statements and omit material information necessary to make

the statements not misleading” and that Defendants did so “willfully or with reckless disregard

for the truth.” SAC ¶¶ 169, 170. Plaintiff’s new allegations all come from “CW1,” a

confidential witness who reported directly to Reger while working at Northern. Among these

new allegations, highlighted in Plaintiff’s briefing, are that (1) Dakota Plains used Northern Oil

lawyers to draw up the papers to take Dakota Plains public, (2) Dakota Plains officers held

meetings at Northern Oil offices, (3) Northern’s employees were frequently required to perform

tasks for Dakota Plains, and (4) Northern’s board members knew that its resources were being

allocated to Dakota Plains. SAC ¶¶ 66–68, 70–71, 72, 73. These and other allegations, Plaintiff

argues, show that Defendants knew that Reger’s activities at Dakota Plains implicated Northern

in the SEC investigation into Dakota Plains.

       But none of that has to do with whether Defendants made the allegedly misleading

statements intentionally. Plaintiff confuses the question of whether Defendants believed that

their statements were misleading with whether Defendants were aware of the facts that they,

under Plaintiff’s theory, had to disclose to prevent their statements from being misleading. The



                                                 13
SAC cites no facts showing that Defendants engaged in conscious or reckless behavior in making

the contested Form 10-Q disclosures. Indeed, CW1’s allegations all concern events occurring

years before the allegedly misleading statements were made. The SAC also alleges that

Defendants were personally motivated to commit fraud, SAC ¶ 170, but only in a conclusory

fashion—Plaintiff cites no facts that would make that theory of scienter plausible. Consequently,

as it did for the FAC, the Court finds that Plaintiff fails to establish the requisite scienter under

§ 10(b) and Rule 10b-5.

        Because Plaintiff has failed to allege an actionable misstatement or omission and to plead

the requisite scienter for such a misstatement or omission, Plaintiff’s § 10(b) and Rule 10b-5

claim is dismissed.

        B.      Section 20(a)

        Liability for a § 20(a) violation is derivative of liability for a § 10(b) violation. See, e.g.,

In re eSpeed, Inc. Sec. Litig., 457 F. Supp. 2d 266, 297–98 (S.D.N.Y. 2006). Because Plaintiff

has inadequately pled a § 10(b) violation, Plaintiff cannot make a successful § 20(a) claim.

Consequently, Plaintiff’s § 20(a) claim is dismissed.

        C.      Leave to Amend

        Rule 15 of the Federal Rules of Civil Procedure states that the court should freely give

leave to plaintiffs to amend their complaint “when justice so requires.” The Second Circuit has

affirmed that Rule 15 of the Federal Rules of Civil Procedures embodies a “strong preference for

resolving disputes on the merits.” Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797

F.3d 160, 190 (2d Cir. 2015) (quoting Williams v. Citigroup Inc., 659 F.3d 208, 212–13 (2d Cir.

2011)). “Leave to amend need not be granted, however, where the proposed amendment would




                                                   14
